Citation Nr: 0012682	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to a rating in excess of 10 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to 
February 1998.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for neck, right 
knee, and left knee disorders, and which granted service 
connection for a low back disorder, rated 10 percent 
disabling.


FINDINGS OF FACT

1.  Medical evidence of record shows current diagnoses of 
bilateral chondromalacia patella, anterior knee compartment 
pain, and intervertebral disc syndrome.

2.  The veteran's service medical records show complaints of 
and treatment for upper back or neck pain and bilateral knee 
pain.

3.  Medical evidence recites a relationship between the 
veteran's inservice complaints of neck and knee pain and 
current neck and knee disabilities.


CONCLUSION OF LAW

The claims of entitlement to service connection for neck, 
right knee, and left knee disorders, are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded or plausible.  

For a claim of service connection to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The second and third Epps and Caluza elements (incurrence and 
nexus evidence) can also be satisfied under 38 C.F.R. 
§ 3.303(b) by (1) evidence that a condition was "noted" 
during service or during an applicable presumptive period; 
(2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran's service medical records show that he complained 
of back pain which radiated up the back to the upper back, or 
the area between the scapulas.  In a September 1997 report of 
medical history completed in conjunction with his discharge 
examination, the veteran stated that he had upper back pain 
for one year and pain in both knees.

A January 2000 letter from a physician notes a decreased 
range of motion of the neck and crepitus of the knees.  The 
examiner provided diagnoses of intervertebral disc syndrome 
and bilateral chondromalacia patella.  The examiner also 
recited that the veteran felt that those disabilities were 
the result of his lifting of heavy objects in service and 
that the pain began in October or November 1996 and had 
continued since that time.

The Board finds that the veteran has presented sufficient 
evidence to advance a well grounded claim.  He has produced 
evidence of inservice complaints of neck and knee pain and a 
medical opinion providing a diagnosis of current neck and 
knee disabilities and reciting the veteran's contention that 
the conditions are related to his service, began in 1996, and 
continue to the present.  Therefore, the claims of service 
connection for neck, right knee, and left knee disorders are 
well grounded.


ORDER

The veteran's claims of entitlement to service connection for 
a neck disorder, a right knee disorder, and a left knee 
disorder are well grounded; to that extent only, the appeal 
is allowed.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to well grounded claims and VA must accomplish 
additional development of the evidence if the record 
currently before it is inadequate.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Morton v. West, 12 Vet. App. 477 (1999).

Because the claims of entitlement to service connection for a 
neck condition, a right knee condition, and a left knee 
condition are well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to those claims.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A VA examination would be 
useful in determining whether or not the veteran's neck and 
knee disorders were incurred in service.

When a veteran is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of a 
rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Since that is the situation here, the 
Board finds that further development of the evidence is 
appropriate.  A VA examination is needed to determine the 
current extent and severity of the veteran's low back 
disorder.

A January 2000 private physician's letter states that an MRI 
scan of the veteran's lumbosacral spine was done recently.  
At a December 1999 hearing, the veteran stated that he had 
been treated by VA for his disabilities.  Records of such 
treatment are constructively in the file, and should be 
obtained.

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back, neck, 
or knee condition since his separation 
from service.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  
Specifically the examiner should provide 
the following information:

a)  A diagnosis of all low back 
pathology present.  Range of motion 
studies for the veteran's lower 
back.  An opinion whether there is 
any loss of motion.  An opinion 
whether there is any additional 
disability, to include during times 
of flare-up, due to limitation of 
motion, excess motion, weakened 
motion, excess fatigability, 
incoordination, or pain on movement.

b)  A diagnosis of any current 
disorder.  An opinion as to whether 
any neck disorder was incurred in 
service or is related to the 
veteran's complaints of upper back 
or neck pain in service.  An opinion 
whether or not the veteran's 
service-connected low back disorder 
aggravates his nonservice-connected 
neck disorder.

c)  A diagnosis of any current knee 
disorder for both knees.  An opinion 
as to whether it is as likely as not 
that any current knee disorder was 
incurred in service or is related to 
complaints of knee pain in service.

3.  The RO should then review the issues 
remaining on appeal.  If any claim 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, 8.44-8.45, 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



